Citation Nr: 0513323	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the character of the appellant's military discharge 
is a bar to payment of Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant had active military service from April 1966 to 
February 1967.  His DD Form 214 reflects that his character 
of discharge was "under conditions other than honorable 
(UCOTH)."

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which held that the character of the 
appellant's discharge was a bar to all VA benefits, except 
for health care under Chapter 17 of Title 38, United States 
Code.  During the pendency of this appeal, the appellant's 
claim was transferred to the Oakland, California RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2004, the veteran submitted a letter directly to 
the Board noting that he was writing to "submit additional 
information that requires examination . . ."  Attached to 
the letter were copies of service medical records.  

In the September 2004 letter, the veteran referred to his 
appeal as an "appeal from a denial of request for a 
Discharge Upgrade."  The Board does not have jurisdiction 
over the character of the discharge as noted on the DD Form 
214, which is a service department determination.  The Board 
of Veterans' Appeals only has jurisdiction over the issue of 
whether that discharge is a bar to the receipt of payment of 
VA benefits.  The veteran is referred to the Army Board for 
the Correction of Military Records for matters involving the 
classification of the discharge.

Any pertinent evidence submitted by the veteran must be 
referred to the agency of original jurisdiction for review 
and for preparation of a Supplemental Statement of the Case 
(SSOC) unless this procedural right is waived in writing by 
the veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1353-54 (Fed. Cir. 2003); 38 
U.S.C.A. § 7104(a) (West 2002) ("All questions in a matter 
which . . . is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."); see 
also VAOPGCPREC 1-03 (holding that the Board may adjudicate 
claims where new evidence has been obtained if the appellant 
waives initial consideration of the new evidence by the 
agency of original jurisdiction); 38 C.F.R. § 20.1304(a) 
(2004).  No such waiver has been received and the veteran has 
specifically indicated that he was submitting "additional 
information that requires examination."  Therefore, the RO 
must review the additional evidence and prepare an SSOC. 

Accordingly, this case is REMANDED for the following action:

Readjudicate the issue on appeal, to 
include consideration of all evidence 
submitted subsequent to the January 2004 
statement of the case (SOC).  If the 
claim remains denied, issue an SSOC and 
return the claims file to the Board in 
accordance with applicable procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




